                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

    RODNEY LEON MATHIS,

                Plaintiff,                   Case No. 2:19-cv-12758
                                             District Judge Nancy G. Edmunds
    v.                                       Magistrate Judge Anthony P. Patti

    COMMISSIONER OF
    SOCIAL SECURITY
    ADMINISTRATION,

           Defendant.
___________________________________/

       ORDER VACATING SHOW CAUSE ORDER (ECF No. 14) AND
     GRANTING PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME
    WITHIN WHICH TO FILE HIS MOTION FOR SUMMARY JUDGMENT
                           (ECF No. 15)

         On September 20, 2019, Plaintiff Rodney Leon Mathis, proceeding without

counsel,1 filed a complaint for review of the Social Security Administration’s

August 6, 2019 decision. (ECF No. 1.) He also filed an application to proceed

without prepaying fees or costs (ECF No. 2), which the Court granted on

September 23, 2019 (ECF No. 5). The Commissioner entered an appearance on

October 18, 2019 (ECF No. 10), and an answer and transcript have been filed (ECF

Nos. 11, 12).



1
 Plaintiff received assistance from the Detroit Mercy Pro Se Legal Assistance
Clinic to draft his complaint. (ECF No. 1, PageID.3.)
      The Court’s initial scheduling order required Plaintiff to file his motion for

summary judgment by January 15, 2020. (ECF No. 13.) On January 23, 2020, I

entered an order requiring Plaintiff to show cause for his failure to comply with the

Court’s scheduling order. (ECF No. 14.) On February 5, 2020, Plaintiff filed, the

Court assumes in response to the show cause order, a motion for extension of time

to file his motion for summary judgment, wherein he: (1) asks for a one-month

extension to procure an attorney or complete the motion himself; and (2) explains

that he did not timely file the motion because “Kevin M. Carlson led me to believe

that he were going to assist me in filing a motion, or refer me to someone else.”

(ECF No. 15, PageID.1373.)

      Upon consideration, the show cause order (ECF No. 14) is hereby

VACATED. Further, Plaintiff’s motion for an extension of time within which to

file his motion for summary judgment (ECF No. 15) is GRANTED. Plaintiff shall

file his motion for summary judgment no later than Friday, March 13, 2020;

Defendant’s Response to Plaintiff’s motion together with a cross motion for

summary judgment is due on or before Monday, April 13, 2020; and, any reply by

Plaintiff is due on or before Monday, April 27, 2020. Plaintiff is warned that

there will be no further extension of these dates and that a failure to timely file his

motion for summary judgment may result in dismissal of his case. Finally,

Plaintiff is encouraged to avail himself of the Federal Pro Se Legal Assistance

                                           2
Clinic’s services. See

http://www.mied.uscourts.gov/PDFFIles/Pro_Se_Clinic_2019.pdf.

   IT IS SO ORDERED.

Dated: February 12, 2020               ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on February 12, 2020, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
